DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17-23 and 25-34 are pending and examined herein.

Response to Arguments
Applicant's arguments and amendments filed 08/02/2021 have been fully considered and are partially persuasive.

Applicant’s amendments overcome the 35 U.S.C. 112 rejections of record. 

Applicant argues “protective layer 13 of Tebby is clearly porous and thus is not made from ‘a nonporous material’ as claimed” (emphasis in original). The embodiment cited by Applicant, [0056]-[0058] of Tebby, is an alternative embodiment in which the protective layer may include an array of holes or pillars (Tebby, [0056]). As stated in paragraph 15 of the Non-Final Rejection, in the embodiment applied by Examiner, Tebby teaches “the protective layer has a thickness greater than 100 nm so as to be continuous…. The face of each active surface intended to be in contact with a water film is preferably totally covered with the protective layer” (emphasis added) (Tebby, [0025], [0027]), suggesting that the protective layer is nonporous. The embodiment applied in the Non-Final rejection is clearly different from the embodiment cited by Applicant as a layer having an array of holes or pillars could not also be continuous and totally cover the active surface. Further, Tebby discloses in [0054], “The material is not modifications that could be made to the previously mentioned material, including making the material porous (Tebby, [0056]). In other words, this disclosure does not mean that the protective layer is porous, but instead is a suggestion that the previously disclosed nonporous protective layer could be made porous. Additionally, Examiner additionally provided Boes as teaching the protective layer being nonporous. 

Regarding Applicant’s arguments that neither Tebby nor Boes “mention that it is configured to provide any benefit of [layer 13/coating 74] in accidental situations – specifically in ‘superheated water at a temperature greater than or equal to 200°C and under pressure’” (emphasis in original), Examiner refers to paragraph 15 of the Non-Final Rejection. Tebby discloses its protective layer 13 is made from nano- or microcrystalline diamond (Tebby, [0048]). As evidenced by at least “Diamond”1 and US Publication No. 2008/0219396, one skilled in the art would recognize that diamond is inherently “chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure” as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 17-21, 23, and 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2015/011142 (“Tebby”) (citations refer to corresponding US Publication No. 2016/0230891) or Tebby in view of US Patent No. 4,871,297 (“Boes”).

Regarding claim 17, Tebby discloses (see Tebby, Figs. 1-2, 4) a face plate (10, 11) of a seal package (1) for a sealing system of a shaft (4) of a primary reactor coolant pump in a nuclear reactor (Abstract, [0043]), the face plate configured to provide a sealing between a primary circuit (8) and an atmosphere (9) (Abstract, [0003], [0014]), the face plate comprising:
a surface (12) covered by a protective layer (13) made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure ([0048]; the protective layer is made from nano- or micro-crystalline diamond, which is chemically inert in the claimed conditions, as evidenced by at least “Diamond”, see Material Properties, and US Publication No. 2008/0219396, see [0031]), the face plate being made of silicon nitride ([0026]), 
wherein the protective layer is made from micro- or nanocrystalline diamond ([0048]). 

	Although Tebby does not explicitly disclose the protective layer is made from a nonporous material, Tebby discloses the protective layer is continuous and totally covers the surface of the face plate (Fig. 4, [0025], [0027]), which suggests that the protective layer is nonporous. A person having ordinary skill in the art before the effective filing date (“POSA”) would have found it obvious to make the layer of Tebby nonporous for the predictable purpose of protecting the underlying structure from adsorbing Fe2+ ions (Tebby, [0015], [0047]). 

	Alternatively, Boes teaches (see Boes, Figs. 3, 6) a face plate (46, 52) of a seal package (38) for a sealing system of a shaft (34) of a reactor coolant pump (14) in a nuclear reactor, the face plate comprising a surface (58, 64) covered by a protective layer (74) made from a nonporous material (6:3-15, 6:22-24).



Regarding claim 18, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has adherence properties with the silicon nitride of the face plate (Fig. 4, [0047]; the protective layer covers and is attached to the silicon nitride of the face plate and therefore has adherence properties with the silicon nitride). 

Regarding claim 19, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has chemical resistance properties to boric acid and/or lithium hydroxide and/or potassium hydroxide ([0048]; the protective layer is made from diamond, which has chemical resistance properties to strong acids and bases, such as boric acid, lithium hydroxide, and potassium hydroxide, as evidenced by at least “Diamond”1, see Material Properties).

Regarding claim 20, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has a homogenous thickness (Fig. 4).

Regarding claim 21, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has a hardness configured to withstand friction and scratches ([0048]; Tebby discloses the protective layer is made from diamond which is known to have a hardness configured to withstand friction and scratches, as evidenced by at least “Diamond”1, see Material Properties).

Regarding claim 23, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has thermal shock resistance properties ([0048]; the protective layer is made from diamond, which has thermal shock resistance properties, as evidenced by at least “Diamond for Optical Materials”2, see Abstract).

Regarding claims 25-27, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has a thickness between 0.2 and 2 micrometers ([0049]; the protective layer may have a thickness of 2 micrometers, which falls within the claimed ranges). 

Regarding claim 28, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein an active surface (12) of the face plate configured for being in contact with a film of water is completely covered by the protective layer (Fig. 4, [0027], [0047]).

Regarding claim 29, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer is configured to withstand erosion caused by water under normal conditions and accidental conditions of the SBO type ([0011], [0048]; the protective layer is made from diamond, which is chemically inert, has a hardness configured to withstand friction and scratches, and is therefore configured to withstand erosion cause by water under normal conditions and accidental conditions, as evidenced by at least “Diamond”1, see Material Properties, and US Publication No. 2008/0219396, see [0031])

Regarding claim 30, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17. Tebby further discloses wherein the face plate is a floating face plate (11) or a rotary face plate (10) ([0047]).

Regarding claim 31, Tebby discloses a seal package (1) (Tebby, Fig. 2) comprising:
at least one of the face plate (10, 11).  

Tebby or Tebby in view of Boes teaches the face plate according to claim 17 as discussed above.

Regarding claim 32, Tebby discloses (see Tebby, Figs. 1-2) a sealing system of a shaft (4) for a primary reactor coolant pump in a nuclear reactor (Abstract, [0043]) comprising:
at least one of the seal package ([0043]).

Tebby or Tebby in view of Boes teaches the seal packaging according to claim 31 as discussed above.

Regarding claim 33, although Tebby does not explicitly disclose a primary reactor coolant pump of a nuclear reactor, Tebby suggests that its shaft sealing system is suitable for use in such a pump (Abstract, [0043]). Accordingly, a POSA would have found it obvious to utilize the shaft sealing system according to claim 32 as taught by Tebby or Tebby in view of Boes in a primary reactor coolant pump of a nuclear reactor. 

Regarding claim 34, although Tebby does not explicitly disclose a pressurized water reactor, Tebby suggests that its sealing system is suitable for use in a primary reactor coolant pump of such a . 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tebby, or Tebby in view of Boes, further in view of US Publication No. 2011/0012313 (“Lev”).

Regarding claim 22, Tebby or Tebby in view of Boes teaches the face plate as recited in claim 17, but Tebby does not explicitly teach the roughness of the protective layer or the active surface of the face plate. 

Lev teaches (see Lev, Fig. 2) a nanocrystalline diamond coating (74) for a sealing surface (44), the coating having a roughness equivalent to the roughness of the sealing surfaces ([0028]; the coating fills the inter-asperity voids of the sealing surface then overflows into a smooth surface, therefore the surface of the coating in contact with the sealing surface has the same roughness as the sealing surface).

A POSA would have been motivated to combine Lev with Tebby or Tebby-Boes because Lev teaches a protective layer having a roughness equivalent to the roughness of the surface on which it is applied reduces the surface roughness of the sealing surfaces and provides a tighter seal (Lev, [0028]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Diamond
        2 Robert D. Clay, John P. Clay, "Diamond For Optical Material," Proc. SPIE 0505, Advances in Optical Materials, (26 December 1984); doi: 10.1117/12.964627